Title: From Benjamin Franklin to Dumas, 19 February 1779
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric


Dear Sir
Passy febry. 19. 1779
Since mine of the 11th inst. I have receiv’d an Appointment from Congress to be their sole Minister Plenipotentiary at this Court, my former Colleagues having or being likely to have other Destinations.
I have had frequent conversations with your friend concerning a Loan in Holland. A fit of the Gout has interrupted them these two Days, but his Demands appearing to be beyond my Powers, I have not agreed to them; and I question whether we can agree. I fancy he has had some Information of the Purport of some imprudent Letter you know of, & that he thinks our Necessities greater than they are. I begin to think it best to be oblig’d to one generous friend, and to take the little Aids we want from France only.

The Marquis de la Fayette is arriv’d, cover’d with Laurels. He and his suite speak very handsomely of the Americans & of the present Condition of our Affairs. All our Letters from different Persons in different Bodies, the Congress, the Army, the Government of Separate States are full of his Praises. By his Bravery & good Conduct he appears to have gain’d the esteem & the Affection of that whole Continent.
I am with sincere Regard &c
M. Dumas
